COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-009-CV

ROBERT L. HARR 	APPELLANT



V.



RICHARD CHARLES ALLEN  	APPELLEE





----------

FROM THE COUNTY COURT AT LAW NO. 1
 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 11, 2005, we notified appellant that his brief had not been filed as required by rule 
38.6(a).  
See
 
Tex. R. App. P
. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a motion reasonably explaining the failure to file a brief and the need for an extension.  
See 
Tex. R. App. P.
 10.5(b), 38.8(a)(1). We have not received any response.



Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).



PER CURIAM 		





PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: May 19, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.